Citation Nr: 0012977	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-31 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a compensable evaluation for 
blepharoconjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the zero percent evaluation for the veteran's 
blepharoconjunctivitis.

In a report of contact with the veteran dated in July 1999, 
the veteran had indicated to the RO that he was no longer 
interested in having a hearing before a Member of the Board.  
Thus, the Board interprets that communication as a withdrawal 
of his earlier request for such hearing.  38 C.F.R. 
§ 20.702(e) (1999).


FINDING OF FACT

The veteran's blepharoconjunctivitis is evidenced by no more 
than a past medical history; there are no current 
manifestations or identifiable residuals.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
blepharoconjunctivitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84, Diagnostic Code 
6018 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran asserts that he is entitled to a compensable 
evaluation for his blepharoconjunctivitis based on his 
symptomatology.  The Board notes that given the veteran's 
claims of increased severity, the veteran has established a 
well grounded claim.  A claim for an increased evaluation for 
a service-connected disability is well grounded if the 
veteran indicates that he has increased disability.  
38 U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Although the 
regulations require a review of past medical history of a 
service-connected disability, they do not give past medical 
reports precedence over current examinations.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that the RO granted service 
connection for conjunctivitis, blephara in a rating decision 
dated in February 1969 and assigned a 10 percent evaluation 
at that time effective from November 1968.  Such decision was 
based on records that support the occurrence of an incident 
during service in which the veteran burned his eyes and a 
diagnosis of blepharoconjunctivitis was rendered.  In rating 
decision dated in November 1973, the RO reduced the 
10 percent evaluation to zero percent based on no objective 
findings of conjunctivitis as substantiated in VA outpatient 
records dated in October 1973.  The veteran was given notice 
of such reduction in correspondence dated in June 1974.

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Each disability must be viewed in 
relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  38 C.F.R. 
§ 4.1.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Blepharoconjunctivitis is rated pursuant to the rating 
criteria found in 38 C.F.R. § 4.84, Diagnostic Code 6018.  
That diagnostic code provides if there is healed 
conjunctivitis, rate on the residuals; if there are no 
residuals, a noncompensable evaluation is assigned.  A 10 
percent rating is assigned if the conjunctivitis is active 
with objective symptoms.  Id. in 38 C.F.R. § 4.84, Diagnostic 
Code 6018 (1999).

The veteran submitted VA outpatient records dated in 1985 to 
1986 in support of  his contentions that his eye disorder 
warranted an increased evaluation; nonetheless, the evidence 
of record does not support that the veteran's eye disorder 
merits a compensable evaluation as indicated by the RO's 
September 1987 rating decision.  Essentially, the veteran 
submitted outpatient records for treatment of other 
disabilities and nothing was presented to merit an increase 
in the rating for his blepharoconjunctivitis.  Overall, in 
this case, the veteran has not presented evidence of 
impairment so as to warrant the next higher rating.  Id.

In view of the evidence of record, the veteran has not 
submitted clinical records that substantiate active 
conjunctivitis.  In VA outpatient records that extend from 
October 1995 to October 1996, the veteran primarily was 
treated for an excision of a cyst on his neck.  In a record 
dated in October 1995, the diagnosis noted included 
refractive error.  In a clinical record dated in October 
1996, the impression rendered was mild hyperopia.  No 
pathology related to conjunctivitis or blepharoconjunctivitis 
was indicated or treated during that period of time.

Furthermore, the evidence most probative in this decision 
appears in the report from VA ophthalmology examination dated 
in February 1999, where the examiner noted no problems with 
recurrent eye irritation or redness.  Additionally, the 
examiner reported that the veteran was not taking medication 
for his eye problems at that time.  The diagnosis in 
pertinent part was blepharitis of both eyes, asymptomatic 
with no conjunctivitis.  There is no evidence of any 
identifiable residuals.  Thus, there is no indication that 
the veteran's eye disability is active and no objective data 
to support a 10 percent rating.  Id.  Therefore, the current 
zero percent rating is appropriate in this sense.

Thus, in light of the above, the evidence of record 
preponderates against an increase in the rating assigned to 
the veteran's blepharoconjunctivitis.  In particular, there 
are no objective data to substantiate that the veteran's 
disability currently is active or that there are identifiable 
residuals; thus, his eye disorder does not warrant a 
10 percent evaluation.  38 C.F.R. § 4.84, Diagnostic Code 
6018.  

Additionally, it is noted that the RO has considered the 
issue of whether referral is warranted for consideration of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995) for the service-connected issue on 
appeal.  In that the evidence reflects that the veteran's eye 
disability is inactive and he is asymptomatic with no 
identifiable residuals, the record before the Board does not 
contain evidence of marked interference with employment or 
frequent periods of hospitalization or "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.


ORDER

Entitlement to a compensable evaluation for 
blepharoconjunctivitis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

